         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ENZO COSTA, et al.,

               Plaintiffs,

               v.
                                                       Case No. 1:19-cv-3185 (RDM)
DISTRICT OF COLUMBIA, et al.,

               Defendants.



            EMERGENCY MOTION FOR LEAVE TO CONDUCT LIMITED
          EXPEDITED DISCOVERY FOR THE PURPOSE OF DETERMINING
            STATUS OF CONDITIONS AND IMPACT ON PATIENT CARE

       Plaintiffs Enzo Costa, Vinita Smith, William Dunbar, and Stefon Kirkpatrick

(“Plaintiffs”) hereby move, pursuant to Fed. R. Civ. P. 26(d)(1), for an order allowing them to

take limited, expedited discovery from the Defendants for the purpose of obtaining critical facts

to determine if emergency injunctive relief is necessary to prevent Defendants from causing

Plaintiffs irreparable harm. Plaintiffs are requesting a 30(b)(6) deposition and targeted requests

for production (topics set forth in Appendix A), including the water test results demonstrating the

safety of the water at Saint Elizabeths Hospital. Such information is necessary to determine

whether current conditions warrant seeking preliminary injunctive relief. Because of the

exigency of the request, Plaintiffs also move to shorten Defendants’ time to respond to the

requests for production and to produce witness(es) for deposition.

                                        BACKGROUND

       Saint Elizabeths Hospital, the only public psychiatric facility in the District for

individuals with serious and persistent mental illness who need intensive inpatient care to
         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 2 of 9



support their recovery, was without clean running water for 28 days, from September 26 through

October 24, 2019, because of a bacterial contamination. During the 27-day water outage,

patients at Saint Elizabeths were left in unconscionable conditions: patients in need of intensive

psychiatric care were denied treatment and patient health and safety were compromised by

unsanitary conditions. See generally Compl. ¶¶ 39-83. This was the second prolonged outage

of water and interruption of care at the facility in the last three years. Compl. ¶ 1.

       During the recent outage, the lack of running water at Saint Elizabeths deprived patients

of the care that medical professionals have determined is necessary to protect and improve their

mental health. The Plaintiffs were not able to receive their prescribed care, including various

types of therapy. Compl. ¶¶ 47-52. Further, Plaintiffs were subjected to unhygienic and

dangerous conditions, including overflowing toilets and severely limited access to showers.

Compl. ¶¶ 53-76.

       On the day this lawsuit was filed — October 23 — Defendants claimed that they were

restoring running water at the Hospital. But since Defendants made their claim on October 23

that running water was being restored, there have been troubling signs that the issues have not, in

fact, been resolved. In particular, plaintiffs (and others) have reported:

           •   Patients have been instructed not to drink the water or use the water for brushing

               their teeth;

           •   defendants have provided bottled water for patients and staff;

           •   on November 1, 2019, the water was again shut off for a period of time in at least

               one unit at the Hospital;

           •   the facility has not had hot water;

           •   certain bathrooms are still not working properly;


                                                  2
         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 3 of 9



           •   food is being brought in from the outside; and

           •   patients and staff members have fallen ill during or immediately after the water

               crisis.

Defendants have not been transparent about the conditions at the hospital. Plaintiffs have not

received any information about the water test results (or any other confirmation that the water is

safe and potable) or an explanation of the current conditions. And Defendants have not

responded to an offer from Plaintiffs’ counsel (made on October 24) to discuss the situation.

       While counsel have been able to obtain some information about current conditions from

the Plaintiffs, there remain fundamental questions about whether the facility is operating safely

and providing appropriate care. The answers to all of these questions (which are the subject of

the limited discovery request) are exclusively in Defendants’ custody and control. The

continuing disruptions in water service suggest that Defendants have a chronic problem which

they have not remedied, and which therefore continues to expose patients to immediate and

irreparable harm. Plaintiffs seek expedited discovery in the form of limited requests for

production and a Federal Rule of Civil Procedure 30(b)(6) deposition to ascertain the severity

and on-going nature of the problem, so as to determine whether emergency injunctive relief is

necessary to address continuing unsafe and unconstitutional conditions at Saint Elizabeths and

prevent irreparable harm to Plaintiffs.

                                          ARGUMENT

       Fed. R. Civ. P. 26(d)(1) provides that “A party may not seek discovery from any source

before the parties have conferred as required by Rule 26(f), except . . . when authorized . . . by

court order.” Plaintiffs seek an order authorizing them to seek immediate discovery from

Defendants to identify the current conditions and how they are impacting patient care.


                                                 3
         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 4 of 9



       While expedited discovery is not the norm, the Court has discretion to allow it in

appropriate cases, where good cause is shown. Atkinson v. Holder, 113 F. Supp. 3d 156, 162

(D.D.C. 2015). “An inexhaustive set of guidelines for the reasonableness inquiry, regarding a

request for expedited discovery before an initial scheduling conference, includes: (1) whether a

preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for

requesting the expedited discovery; (4) the burden on the defendants to comply with the requests;

and (5) how far in advance of the typical discovery process the request was made.” Dunlap v.

Presidential Advisory Comm’n on Election Integrity, 319 F. Supp. 3d 70, 81 (D.D.C. 2018).

“Courts are not limited to these factors, but the factors provide guidelines for the exercise of the

Court’s discretion.” Attkisson, 113 F. Supp. 3d at 162.

       Here, the factors support granting the proposed discovery.

       Factors 1 and 3. Purpose for Requesting Expedited Discovery and Pendency of a Motion

for Preliminary Injunction: The Plaintiffs are requesting expedited discovery to determine the

current conditions at the facility and whether they warrant emergency injunctive relief. Prior to

the restoration of the water supply, the conditions at Saint Elizabeths Hospital were dire. Toilets

were overflowing and the stench in the hospital was “disgusting, pungent, sour, and strong.”

Compl. ¶¶ 54-60. Showers were outdoors and limited. Compl. ¶¶ 61-71. Patients could not

wash their hands or brush their teeth. Compl. ¶¶ 72-76. And patients at the hospital could not

access the mental health treatment for which they were sent to the hospital. Compl. ¶¶ 39-52.

Since Defendants reported that water was restored on October 23, there have been reports of

intermittent outages, as well as information that is inconsistent with restoration of safe and

healthy operating conditions, including the ongoing instruction to patients to use bottled water,

importing of food from outside the facility, the lack of hot water, and continued unsanitary



                                                  4
          Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 5 of 9



conditions of bathrooms. Similar conditions indisputably impacted patient care during the prior

shutoff to the detriment of the Plaintiffs and other patients at the facility; the discovery is

targeted at ascertaining the precise conditions at the facility and identifying any ongoing issues

with patient care.

        The discovery sought (set out on Appendix A) will provide Plaintiffs critical information,

which they cannot obtain because it is in Defendants’ custody and control, to assess whether

emergency injunctive relief is required. Granting leave to conduct this limited discovery before

Plaintiffs decide whether or not they need to seek a preliminary injunction will promote the

efficient use of this Court’s and Defendants’ resources.

        Factor 2. Breadth of Discovery Requests: The requests here are narrow and tailored to

discovering accurate information about conditions and the status of patient care at the hospital

following the restoration of running water. Plaintiffs are requesting one 30(b)(6) deposition of

no more than four hours in length, and targeted requests for production, seeking materials that

the Defendants should have readily available, such as copies of the test results, internal reports

concerning operating conditions since the water was restored, and emergency water protocols

and procedures. The proposed discovery is set forth in Appendix A.

        4. Burden on Defendants: The burden of complying with the requests is low. Plaintiffs

are seeking one 30(b)(6) deposition of no more than four hours in length, and document requests

for materials that Defendants should have readily available, such as the test results and reports of

operating conditions. “When the burden is low, such as responding to only one or a few

discovery requests, then this factor supports granting the motion for expedited discovery.”

Atkinson, 113 F. Supp. 3d at 165.




                                                   5
         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 6 of 9



       5. How Far in Advance of Discovery: Although this request is being made at the outset

of the case, that factor should not weigh heavily against granting it, because of the serious

concerns, described above, regarding the current state of health, safety, and treatment at Saint

Elizabeths Hospital.

                                          CONCLUSION

       For the reasons given above, the motion should be granted. The topics for the notice of

deposition and the requests for production that Plaintiffs wish to be authorized to serve are

appended hereto.


Dated: November 5, 2019                       Respectfully submitted,


                                              /s/ John A. Freedman
                                              John A. Freedman (D.C. Bar No. 453075)
                                              Tirzah S. Lollar (D.C. Bar No. 497295)
                                              ARNOLD & PORTER LLP
                                              601 Massachusetts Ave., NW
                                              Washington, D.C. 20001
                                              Tel.: (202) 942-5000
                                              Fax: (202) 942-5999
                                              John.Freedman@aporter.com
                                              Tirzah.Lollar@arnoldporter.com

                                              Arthur B. Spitzer (D.C. Bar No. 235960)
                                              Scott Michelman (D.C. Bar No. 1006945)
                                              Michael Perloff (D.C. Bar No. 1601047)
                                              AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF THE DISTRICT OF
                                              COLUMBIA
                                              915 15th Street NW, Second Floor
                                              Washington, D.C. 20005
                                              (202) 457-0800
                                              aspitzer@acludc.org
                                              smichelman@acludc.org
                                              mperloff@acludc.org

                                              Kaitlin Banner (D.C. Bar No. 1000436)
                                              Margaret Hart (D.C. Bar No. 1030528 )
                                              Hannah Lieberman (D.C. Bar No. 336776 )
                                                 6
Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 7 of 9



                           Jonathan Smith (D.C. Bar No. 396578 )
                           Maria Morris*
                           WASHINGTON LAWYERS’ COMMITTEE FOR
                           CIVIL RIGHTS AND URBAN AFFAIRS
                           700 14th Street, NW, Suite 400
                           Washington, DC 20005
                           Phone: (202) 319-1000
                           Fax: (202) 319-1010
                           Kaitlin_banner@washlaw.org
                           margaret_hart@washlaw.org
                           hannah_lieberman@washlaw.org
                           jonathan_smith@washlaw.org
                           maria_morris@washlaw.org




                             7
         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 8 of 9



                                      APPENDIX A
                                  DISCOVERY SOUGHT

1. 30(b)(6) Deposition Topics
   • emergency water protocols/procedures
   • water testing and results leading to the September 26 shutoff
   • water testing and results since September 26
   • hygienic conditions and the provision of psychiatric and mental health care since October
       23
   • remediation efforts since October 23 to restore hygienic conditions and the provision of
       psychiatric and mental health care
   • water shutoffs since October 23

2. Requests for Production of Documents
   • water testing results since September 1
   • reports concerning facility conditions since October 23
   • reports concerning provision of psychiatric and mental health care since October 23
   • a copy of any emergency water protocol or procedures in effect since September 1




                                              8
         Case 1:19-cv-03185-RDM Document 10 Filed 11/05/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

        I hereby certify that on this November 5, 2019, a copy of the foregoing Emergency
Motion for Leave to Conduct Limited Expedited Discovery for the Purpose of Determining
Status of Conditions and Impact on Patient Care was served via email and first-class mail on the
following parties:

       BARBARA J. BAZRON
       Department of Behavioral Health
       64 New York Avenue, NE - 3rd Floor
       Washington, DC 20002

       MARK J. CHASTANG
       Saint Elizabeths Hospital
       1100 Alabama Avenue, SE
       Washington, DC 20032

       DISTRICT OF COLUMBIA
       c/o Attorney General of the District of Columbia
       441 4th Street, NW
       Washington, DC 20001



                                            /s/ John A. Freedman
                                            John A. Freedman




                                               9
